Citation Nr: 0210173	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  00-09 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received upon 
which to reopen a claim for service connection for 
hemorrhoids.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to an evaluation for a left shoulder disorder 
greater than 10 percent for any period from August 22, 1991, 
to January 3, 2000, and to an evaluation greater than 20 
percent for any period since January 3, 2000.

5.  Entitlement to an increased evaluation for L5 spondylosis 
with chronic low back pain, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1982, and from November 1990 to August 1991.  Between the two 
periods of active service, he served in a Reserve component, 
his Reserve service continued after his last period of active 
service, and it may continue to the present.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Washington, DC, Regional 
Office (RO) that denied the claim.  However, service 
connection for hemorrhoids was denied in an unappealed May 
1997 RO decision.  Accordingly, the issue is styled as 
whether new and material evidence has been presented.

In a January 2000 statement, the veteran said he was seeking 
an increased evaluation, in pertinent part, for a right knee 
disorder.  This issue, however, has yet to be developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate consideration.


REMAND

This case came to the Board on appeal from the denial of 
service connection for hemorrhoids, and some explanation is 
warranted for the appellate status of the other four issues.

Appeal from an RO decision is initiated by a timely-filed 
Notice of Disagreement (NOD) and completed, after issuance by 
the RO of a Statement of the Case (SOC), by a timely-filed 
Substantive Appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).  In this case, a July 1994 RO 
decision granted, inter alia, service connection for a left 
shoulder disorder, and assigned a 10 percent evaluation.  It 
also denied, inter alia, service connection for rheumatoid 
arthritis and hearing loss.  In a September 1994 statement, 
the veteran appealed the decision made on each of those 
issues.  This September 1994 statement is an NOD, and those 
issues are before the Board.  Manlincon v. West, 12 Vet. App. 
238, 240-1 (1999).  They are not ready for appellate review, 
however, because the RO has yet to issue a statement of the 
case.  Accordingly, these matters are remanded for 
appropriate action, to include full compliance by the RO with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
as interpreted in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Likewise, in February 2002 the veteran has filed a timely NOD 
to the February 2002 rating decision which denied an 
increased evaluation for a back disorder.  This issue, 
however, also is not ready for appellate review because the 
RO has yet to issue a statement of the case.  Accordingly, 
this issue is also remanded for appropriate action, to 
include full compliance by the RO with the notice provisions 
of the VCAA as interpreted in Quartuccio.

With respect to the claim of entitlement to service 
connection for hemorrhoids, this issue may only be reopened 
if new and material evidence is received.  The notice and 
duty-to-assist provisions of VCAA apply to this issue as 
well.  38 U.S.C.A. § 5103A(f) (as amended); Quartuccio.  
Accordingly, the veteran is advised that this claim was 
denied in 1997 for lack of evidence of treatment for 
hemorrhoids in service.  To reopen the claim, new and 
material evidence must be received that shows that he had 
hemorrhoids in service, that he currently has hemorrhoids, 
and that his hemorrhoids are chronic or have been continuous.  
See 38 C.F.R. §§ 3.156, 3.303.

In this respect a May 1985 service medical record notes a 
four-day history, and a diagnosis, of external hemorrhoids.  
At that time, however, the veteran was a member of a Reserve 
component and not on active duty.  Hence, different rules 
apply.  Therefore, it is appropriate to review the law on 
service connection as it applies to members of the Reserve 
components.

In this respect, service connection is granted for injury or 
disease incurred or aggravated in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the veteran was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the veteran was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

"Active duty for training" includes full-time duty for 
training performed by National Guardsmen, pursuant to 
32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by Reservists.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Annual training 
is an example of active duty for training while weekend 
drills are inactive duty.  Thus, service connection is 
granted for either an injury or disease incurred during 
annual training but only for an injury incurred during a 
weekend drill.  

Hemorrhoids are a disease, not an injury, so service 
connection may be granted if the evidence shows they were 
chronic and first incurred during a period of active duty or 
active duty for training.  Service connection will not be 
granted if they were not chronic or if it was incurred during 
some other duty status.

Turning then back to the clinical record, the veteran 
complained of hemorrhoids on an April 1991 service medical 
record, but that was not his primary complaint, he was not 
examined, and hemorrhoids were not diagnosed.  He gave a 
history of piles or rectal disease at his July 1991 
separation examination but his rectum and anus were not 
examined.  

At a March 1997 quadrennial examination, performed for his 
continued membership in the Army Reserve, the veteran said he 
was in good health, denied having had piles or rectal 
disease.  His anus and rectum were normal by clinical 
evaluation.  At a January 1997 VA examination, he gave a 
five-year history of hemorrhoids, and reported prolapsed 
hemorrhoids.  The diagnosis was prolapsed hemorrhoids.  
Notably, however, digital examination in June 1997 revealed 
normal findings.  Thus clarification is in order.

The veteran should note that the Board acknowledges the fact 
that he has submitted lay statements contending that he had 
hemorrhoids in service.  Lay evidence is only competent to 
establish symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Lay evidence is not competent 
to establish medical etiology or diagnosis.  Heuer v. Brown, 
7 Vet. App. 379 (1995).

At an April 2002 hearing before the Board the veteran 
testified that he was treated for hemorrhoids soon after his 
1991 separation from active duty.  He stated that he was 
employed by the District of Columbia and treated for 
hemorrhoids at a clinic operated by the District.  There are, 
however, no records of that treatment in the file, and 
records of hemorrhoid treatment since 1991 should be 
obtained.  In addition, he testified that he had a 
hemorrhoidectomy at a VA hospital.  There are no records of 
that surgery in the file, though a March 2000 record 
suggested that a hemorrhoidectomy was scheduled for April 12, 
2000.  Records of that surgery, and treatment records that 
preceded it, must be obtained.

VA's duty to assist the veteran in gathering evidence 
pertaining to his claim includes providing him with a 
thorough and contemporaneous examination that takes into 
account records of prior medical treatment and prior 
examinations.  VCAA.  The July 1997 VA examination did not 
address whether it is as least as likely as not that 
hemorrhoids are related to service.  That question must be 
addressed in any future examination.  Id.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Appropriate action, including the 
issuance of a SOC and notification of the 
veteran's appellate rights, is necessary 
with regard to the issues of entitlement 
to service connection for hearing loss, 
and rheumatoid arthritis; as well as the 
issues of entitlement to increased 
evaluations for left shoulder and lumbar 
disorders.  Any SOC issued must address 
the provisions of the VCAA, to include 
all necessary notices under that act as 
interpreted by the United States Court of 
Appeals for Veterans Claims in 
Quartuccio.  The veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must 
be filed.

2.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for hemorrhoids since 1991.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been associated with the file.

3.  The RO should obtain from the 
veteran's current, or most recent, Army 
Reserve unit (at the time of the 1997 
examination, it was the 55th Materiel 
Management Center) all service medical 
records.  If he is no longer an active 
member of the Army Reserve, those records 
should be obtained from the Army Reserve 
Personnel Center or the National 
Personnel Records Center.  The Reserve 
unit and/or NPRC should also provide a 
detailed list of all periods of active 
duty, active duty for training, and/or 
inactive duty for training served

4.  After completing the foregoing 
development, and adding any evidence 
obtained with the claim file, the veteran 
should be afforded a VA examination to 
determine whether he has hemorrhoids.  
The claim files must be made available to 
the examiner, and it is imperative that 
she/he examine the medical records 
therein, particularly those relating to 
the veteran's active service from October 
1978 to October 1982 and from November 
1990 to August 1991, before completing 
any examination report.  Thereafter, the 
examiner must render an opinion whether 
it is at least as likely as not any 
current hemorrhoids were incurred in 
active service, or whether reports of 
hemorrhoids in service represented 
isolated episodes that resolved.  All 
indicated tests and studies should be 
performed.  All objective findings should 
be set forth in the report and diagnoses 
and opinions rendered should be supported 
by the objective findings.

5.  After the foregoing actions have been 
taken, the RO should review the file and 
ensure that all development and 
notification actions required by 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002) and implemented by the new 
regulation to be codified at 38 C.F.R. 
§ 3.159, have been completed.  When 
development and notification have been 
completed, and all evidence obtained has 
been associated with the file, the RO 
should determine whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
hemorrhoids, and thereafter take all 
necessary appellate action

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

